Title: From Thomas Jefferson to Henry Dearborn, 9 February 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Th:J. to Genl. Dearborne
                  Feb. 9. 1804.
               
               Considering that we have shortly to ask a favour ourselves from the Creeks, the Tuckabatché road, may we not turn the application of Hawkins to our advantage, by making it the occasion of broaching that subject to them? he might be directed to say to them that we furnish with pleasure the several articles which he has asked for their use: that there is nothing we have more at heart than to assist them in all their endeavors to provide for the maintenance and comfort of their families. that our dispositions to render them neighborly kindnesses are increased by the necessity we shall be under of asking indulgences from them which are rendered necessary by our late acquisition of New Orleans. that it is becoming indispensible for us to have a direct communication from the seat of our government with that place, by a road which, instead of passing the mountains through Tennissee & the Chickasaw & Choctaw country, shall keep below the mountains the whole way, passing along the lower side of the Currahee, by Tuckabatchee, Fort Stoddart, & the mouth of Pearl into the island of New Orleans. that we do not mean to ask this favor for nothing, but to give them for it whatever it is worth; besides that they will have the advantages of keeping taverns for furnishing necessaries to travellers, of selling their provisions & recieving a great deal money in that way: and that on this subject we shall have to give him a particular instruction soon for making the proposition to them.
               It seems to me that the favour they have asked furnishes a conciliatory opening for our proposition, which going to them abruptly might otherwise be recieved with displeasure. will you be so good as to consider this, and to do finally what you think best?
            